t c memo united_states tax_court jose m dulanto and ana m dulanto petitioners v commissioner of internal revenue respondent docket no filed date jose m dulanto and ana m dulanto pro sese michael k park and priscilla a parrett for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 for the tax_year petitioners do not dispute respondent’s disallowance of petitioner ana dulanto’s individual_retirement_account ira contribution deduction for or her receipt of income from a class action settlement agreement with sears roebuck co in that year as a result these issues are deemed conceded by petitioners see rule sec_34 sec_149 respondent concedes that petitioners are entitled to a deduction for jose dulanto’s ira contribution after concessions the issues for decision are whether dollar_figure of settlement proceeds received by ana dulanto petitioner under a settlement agreement with her former employer american national insurance co anico are excludable from petitioners’ gross_income under sec_104 and whether petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been deemed stipulated pursuant to rule f the case was submitted on the existing record after petitioners failed to appear for trial or to respond to an order to show cause the stipulated facts are incorporated in our findings by this reference petitioners resided in california when they filed their petition petitioners were employed by anico as sales agents during the years leading up to the year in issue in petitioners filed separate lawsuits against anico jose dulanto’s lawsuit case no bc399246 was filed in the superior court of the state of california for the county of los angeles in his complaint jose dulanto advanced causes of action against anico including racial national origin and disability discrimination failure to pay wages failure to provide meal periods engaging in unfair business practices and intentional infliction of emotional distress jose dulanto’s allegations of emotional distress stated that he suffered from insomnia depression exhaustion fatigue stomach problems tension headaches neck pain back pain rashes and other symptoms he stated that he sought medical assistance and was diagnosed with depression and anxiety and was prescribed medicine as a result of his experiences at anico jose dulanto sought compensation_for his health problems and serious emotional distress he suffered as a consequence of anico’s actions jose dulanto also filed worker’s compensation claims against anico for injuries suffered in a car accident while working for the company also in petitioner filed a class action lawsuit against anico on behalf of certain current and former sales agents of the company the lawsuit case no bc401025 was originally filed in the superior court of the state of california for the county of los angeles but was subsequently removed to federal court the lawsuit was brought as a nationwide collection action for claims under the fair labor standards act flsa and a california statewide class action for claims under california law and sought to recover among other things unpaid overtime compensation unpaid additional pay for the failure to provide meal and rest periods unpaid statutory amounts for the failure to provide accurate wage statements injunctive relief to provide the required information on wage statements restitution of unlawfully withheld wages reasonable attorney’s fees and costs of suit the complaint did not allege any specific personal physical injuries either to petitioner or to jose dulanto on or about date petitioners and anico executed a settlement agreement and mutual release in the settlement agreement petitioners dismissed all claims for relief alleged or that could have been alleged including but not limited to assertions of verbal abuse workplace harassment and emotional distress the settlement agreement specifically covered the allegations in petitioners’ separate lawsuits against anico the settlement agreement also stated that it was intended to encompass the entire agreement between the parties concerning all matters affecting all claims but stated that it did not have any effect whatsoever on mr dulanto’s worker’s compensation claims although a draft unsigned settlement agreement briefly mentioned a waiver and release of any claim for damages including but not limited to loss of consortium the final version did not contain this wording under the settlement agreement anico agreed to pay petitioners dollar_figure this amount was allocated as follows to jose dulanto and to petitioner after taking into account payments previously made to petitioners anico issued settlement payments of dollar_figure and dollar_figure to jose dulanto and petitioner respectively the settlement agreement did not allocate the payments to any specific claim or allegation of injury made by petitioners petitioners timely filed their joint form_1040 u s individual_income_tax_return for their return was prepared by a certified_public_accountant c p a opinion sec_61 defines gross_income as all income from whatever source derived caselaw interprets this definition to be broad in scope and states that exclusions from gross_income must be narrowly construed 515_us_323 348_us_426 309_us_331 one such exclusion is found in sec_104 which provides that gross_income does not include the amount of any damages other than punitive_damages received on account of personal physical injuries or physical sickness this rule is meant to cover all damages that flow from a physical injury or physical sickness including damages received by the injured party’s spouse on account of a claim for loss of consortium see h_r conf rept no pincite 1996_3_cb_741 although emotional distress or the symptoms thereof are not treated as a physical injury or physical sickness the cost of medical_care attributable to emotional distress is sec_104 see blackwood v commissioner tcmemo_2012_190 longoria v commissioner tcmemo_2009_162 where damages are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether those damages are excludable under sec_104 504_us_229 the determination of the nature of the claim is usually made by reference to the settlement agreement see 349_f2d_610 10th cir aff’g tcmemo_1964_33 102_tc_116 aff’d in part rev’d in part and remanded on another issue 70_f3d_34 5th cir if the settlement agreement lacks express statements of the claims that payment was to settle the intent of the payor is determined by taking into consideration all of the facts and circumstances including but not limited to the amount_paid the circumstances that led to the settlement agreement and the original complaint filed by the injured party 507_f3d_857 5th cir aff’g tcmemo_2005_250 knuckles v commissioner f 2d pincite robinson v commissioner t c pincite ahmed v commissioner tcmemo_2011_295 aff’d 498_fedappx_919 11th cir longoria v commissioner tcmemo_2009_162 the burden_of_proof is on the taxpayer to establish that the commissioner’s determination in the notice_of_deficiency is erroneous rule a 290_us_111 the taxpayer must present objective and credible_evidence of the payor’s intent in order for the burden_of_proof to shift to the commissioner see sec_7491 longoria v commissioner tcmemo_2009_162 the settlement agreement between anico and petitioners does not allocate the payments to a claim of personal physical injury or physical sickness the agreement does not specify any particular claim motivating the settlement petitioners did not present objective and credible_evidence that anico intended that any part of their settlement payments be allocated to claims for loss of consortium the record shows that the settlement was unallocated among the multiple claims of petitioners many of petitioners’ allegations in their respective complaints dealt with discrimination the failure to pay wages and a hostile work environment rather than physical injuries or physical sickness petitioner’s class action lawsuit against anico does not allege that she sustained any physical injuries while employed by the company and her complaint does not mention a claim for loss of consortium arising from the personal physical injuries of jose dulanto the basis of the claims in petitioner’s suit relates to anico’s failure to pay wages and overtime failure to provide itemized wage statements and failure to provide meal and rest periods we conclude that the damages anico paid petitioner as part of the settlement agreement were mainly for the resolution of claims in her class action lawsuit and not for speculative claims of loss of consortium therefore the settlement payment petitioner received as part of the settlement agreement with anico is includible in petitioners’ income for sec_6662 penalty sec_6662 and b imposes a accuracy-related_penalty on any underpayment of federal_income_tax which is attributable to a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties 116_tc_438 it appears that the recomputed understatement of income_tax well exceeds dollar_figure which is greater than of the tax required to be shown on petitioners’ tax_return thus respondent’s burden of production has been satisfied once the commissioner has met the burden of production the taxpayers must come forward with persuasive evidence that the penalty is inappropriate because for example they acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs petitioners set forth no specific facts to show that the penalty should not apply for example they did not offer any testimony or other evidence to show that they relied on professional tax_advice even though their return was prepared by a c p a they did not provide any evidence that the c p a was a competent professional that they provided the c p a with necessary and accurate information and that they actually relied on the c p a ’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir accordingly we sustain respondent’s determination of the accuracy-related_penalty for to reflect the foregoing decision will be entered under rule
